The appellant was convicted for manufacturing prohibited liquors.
Demurrer was interposed to the indictment and the following grounds assigned:
  "1. Because it is not averred that the alleged offense was committed after the act of January 25, 1919, was passed and approved.
"(2) Because it is vague, indefinite, and uncertain in that it is not stated when the offense charged was committed.
"(3) Because on its face it charges either a felony or a misdemeanor.
"(4) Because said indictment is void on account of its uncertainty and ambiguity.
  "(5) Because the indictment shows on its face that it was found at a certain January term of this court, but does not state or show of what year."
Section 7139 of Code 1907 reads:
  "It is not necessary to state the precise time at which the offense was committed; but it may be alleged to have been committed on any day before the finding of the indictment, or generally before the finding of the indictment, unless time is a material ingredient of the offense."
The indictment was found on June 27, 1923, which was more than three years after the passage of the acts making the manufacture of prohibited liquors and the unlawful possession of a still a felony (Acts 1919, p. 16, § 15; Acts 1919, p. 1086). The period of time covered by an indictment for such offenses is three years. The time limit having run since the adoption of the statute and before the finding of the indictment, time was no longer a material ingredient of the offense, and it was sufficient to use the general averment "before the finding of the indictment." Bruce v. State, 19 Ala. App. 368, 97 So. 373.
The indictment charged on its face a felony.
"The caption of an indictment is that entry of record showing when and where the court is held, who presided as judge, the complete venire and indorsements, and who were summoned and sworn as grand jurors." Collins v. State, 3 Ala. App. 64, 58 So. 80; Reeves v. State, 20 Ala. 33; Morgan v. State, 19 Ala. 558; Quinn v. State, 49 Ala. 354; Perkins v. State, 50 Ala. 154; Gater v. State, 141 Ala. 10, 37 So. 692.
These record entries, including the date of the filing of the indictment, may be looked to, to supply any defect or clerical error in the special caption or heading of an indictment. Overton v. State, 60 Ala. 73; Gater v. State, 141 Ala. 10, 37 So. 692.
The demurrer to the indictment was properly overruled.
There is no error in the record. The judgment of the circuit court is affirmed.
Affirmed.